462 F.2d 1328
72-2 USTC  P 9524
John R. and Margaret M. MASLINE, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-3532 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
June 29, 1972.

John R. Masline, pro se.
Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Atty., Tax Div., Dept. of Justice, K. Martin Worthy, Chief Counsel, Raymond W. Sifly, I.R.S., Daniel B. Rosenbaum, Charles R. Burnett, Attys., Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
The Tax Court held that taxpayer John R. Masline's tax home within the meaning of Sec. 162 of the Internal Revenue Code of 1954, 26 U.S.C. Sec. 162, was at his principal place of employment in Atlanta, Georgia, rather than at the residence he maintained for his wife and family in Augusta, 168 miles away.  The only issue on this appeal is whether the determination of the tax court was correct.  We hold that it was and for reasons expressed in Curtis v. C. I. R., 449 F.2d 225 (5th Cir. 1971) affirm.  See Commissioner of Internal Revenue v. Flowers, 326 U.S. 465, 66 S.Ct. 250, 90 L.Ed. 203 (1946); Jones v. C. I. R., 444 F.2d 508 (5th Cir. 1971).


2
Affirmed.



*
 Rule 18, 5th Cir.  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I